UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. REBORNNE (USA) INC. (Exact name of registrant as specified in the Charter) Florida 333-110324 90-0515106 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Level 23, 120 Albert Street, Auckland City, Aukland, New Zealand 1010 (Address of Principal Executive Offices) (Zip Code) (+0064) 9-909-8886 (Issuer Telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 22, 2010: 54,800,000 shares of common stock. REBORNNE (USA), INC. FORM 10-Q September 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 27 PART II— OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 28 SIGNATURES 29 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements 1 Rebornne (USA), Inc. Unaudited Consolidated Financial Statements September 30, 2010 and March 31, 2010 (Stated in US Dollars) 2 Rebornne (USA), Inc. Contents Pages Report of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholder’s Equity 7 Consolidated Statements of Cash Flows 8– 9 Notes to Consolidated Financial Statements 10- 23 3 To: The Stockholder and Board of Directors Rebornne (USA), Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Rebornne (USA), Inc. as of September 30, 2010 and March 31, 2010, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the six-month periods ended September 30, 2010 and March 31, 2010. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. San Mateo, California Samuel H. Wong & Co., LLP October 20, 2010Certified Public Accountants 4 Rebornne (USA), Inc. Consolidated Balance Sheets As of September 30 and March 31, 2010 (Stated in US Dollars) ASSETS Notes 9/30/2010 3/31/2010 Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Other Receivable Inventories 3 Advance to Suppliers Related Parties Receivable 4 Total Current Assets Non-Current Assets Property, Plant & Equipment, net 5 Long-Term Investment 6 Other Assets TOTAL ASSETS $ LIABILITIES Current Liabilities Accounts Payable $ $ Taxes Payable 7 Other Payable Current Portion of Long-term Debt 9 - Related Party Payable 8 Customer Deposits Total Current Liabilities Non-Current Liabilities Long-term Debt 9 - TOTAL LIABILITIES STOCKHOLDER’S EQUITY Preferred Stock ($0.001 par value, 10,000,000 shares authorized, 0 share issued and outstanding at September 30 and March 31, 2010) Common Stock ($0.001 par value, 100,000,000 shares authorized, 26,546,997 shares authorized issued and outstanding at September 30 andMarch 31, 2010) Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income ) TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See Notes to Consolidated Financial Statements and Accountant’s Report 5 Rebornne (USA), Inc. Consolidated Statements of Operations For the three and six-month periods ended September 30, 2010 and 2009 (Stated in US Dollars) 3 Months 6 Months 3 Months 6 Months Ended Ended Ended Ended Note 9/30/2010 9/30/2010 9/30/2009 9/30/2009 Revenue Sales $ Cost of Goods Sold Gross Profit Operating Expenses Selling Expenses General & Administrative Expenses Total Operating Expenses Operating Income Other Income (Expenses) Other Income 1 Other Expenses ) ) - ) Interest Income 8 8 Interest Expense ) Total Other Income (Expenses) Earnings before Tax Income Tax - Net Income $ Earnings per share -Basic -Diluted Weighted average shares outstanding -Basic -Diluted See Notes to Consolidated Financial Statements and Accountant’s Report 6 Rebornne (USA), Inc. Consolidated Statements of Changes in Stockholder’s Equity As of September 30, 2010 and March 31, 2010 (Stated in US Dollars) Accumulated Number Additional Other of Common Paid in Retained Comprehensive Shares Stock Capital Earnings Income Total Balance at April 1, 2009 $ Net Income - Distribution of Dividends - - - ) - ) Foreign Currency Translation Adjustment - ) ) Balance at March 31, 2010 $ ) $ Balance at April 1, 2010 $ ) $ Net Income - Distribution of Dividends - Foreign Currency Translation Adjustment - Balance at September 30, 2010 $ Comprehensive Income Accumulated 9/30/2010 3/31/2010 Total Net Income $ $ $ Foreign Currency Translation Adjustment ) $ $ $ See Notes to Consolidated Financial Statements and Accountant’s Report 7 Rebornne (USA), Inc. Consolidated Statements of Cash Flows As of September 30, 2010 and March 31, 2010 (Stated in US Dollars) 3 Months 6 Months 3 Months 6 Months Ended Ended Ended Ended 9/30/2010 9/30/2010 9/30/2009 9/30/2009 Cash Flows from Operating Activities Cash Received from Customers $ Cash Paid to Suppliers & Employees ) Cash Paid for Selling Expenses ) ) ) Cash Received for Other Income 1 Cash Paid for Other Expenses ) ) - ) Interest received 8 8 Interest paid ) VAT and Other Tax (Payments)/Refunds Received Cash Sourced/(Used) in Operating Activities Cash Flows from Investing Activities Purchase of Intangible Assets - - ) ) Purchase of Property, Plant, and Equipment ) Proceeds from Disposal of Property, Plant and Equipment - - Purchase of Other Assets - ) (4
